                    Case 2:19-cv-00559-MK           Document 2        Filed 04/16/19     Page 1 of 7




         Mr. Shawnee Cal Dye
         SID No: 8415580
         Snake River Correctional Institution
         777 Stanton Blvd
         Ontario, OR 97914-8335

                                      UNITED STATES DISTRICT COURT

.· ,
 .".-"
                                       FOR THE DISTRICT OF OREGON

                                                                  Case No.   2:19-cv-00559-MK
             SHAWNEE CAL DYE,
                                                                  COMPLAINT
                                    Plaintiff,
                                                                  Civil Rights Action Under 42 U.S.C § 1983
             V.                                                   With Supplemental State Claims

             OREGON DEPARTMENT OF                     Filing Fee: $400.00
             CORRECTIONS, DR. GARTH GULICK (in Per Schedule of Fees Revised September 2,
             his individual and official capacities), 2018 as Authorized Under 28 U.S.C. §
                                                      1926
                                    Defendants.

                                                     Introduction

             This is a civil rights action filed by Mr. Shawnee Cal Dye, a state prisoner, for damages and
         injunctive relief under 42 U.S.C. § 1983, alleging denial of medical care in violation of the
         Eighth Amendment to the United States Constitution. The plaintiff also alleges the torts of
         malpractice and negligence.

                                                     Jurisdiction

         1. This Court has jurisdiction over the, plaintiff's claims of violation of federal constitutional
            rights under 42 U.S.C. §§ 1331(1) and 1343.

         2. The Court has supplemental jurisdiction over the plaintiff's state law tort claims under 28
            u.s.c. § 1367.
                                                        Parties

         3. The plaintiff, Mr. Shawnee Cal Dye, was at all relevant times a prisoner in the custody of the
            Oregon Department of Corrections ("ODOC") during the events described in this complaint.



         COMPLAINT
                                                      Page 1 of 7
           Case 2:19-cv-00559-MK           Document 2       Filed 04/16/19      Page 2 of 7




4. Defendant ODOC is an agency of the State of Oregon.

5. Defendant Dr. Garth Gulick ("GULICK") is a physician employed by ODOC to provide
   medical treatment to inmates in the custody of ODOC at Stake River Correctional Institution
   ("SRCI") in Ontario, Oregon. Plaintiff was assigned to GULICK's caseload and was
   responsible for providing medical treatment to plaintiff.

6. Defendant Ms. Colette Peters was at all relevant times the Director of ODOC.

                                               Facts

7. In 2006 after worsening lower back pain, plaintiff's primary care provider ("PCP"), Dr.
   Rafalski in Albany, Oregon ordered an MRI of plaintiff's spine. The MRI showed both disc
   herniation and spinal stenosis at IA-LS. Plaintiff subsequently had a laminectomy.

8. In 2008 plaintiff's stenosis was found to have not improved so he had a second laminectomy.

9. In 2012 plaintiff's back pain worsened so he saw a different neurosurgeon who was employed
   by Oregon Health Sciences University ("OHSU") and who recommended a fusion of the IA-
   LS vertebrae with four titanium pins inserted to help keep the vertebrae stable.

10. In June of 2015 plaintiff moved to Spokane, Washington. Plaintiff's PCP, Dr. Zugec, observed
    plaintiff unable to walk in a straight line and as a result sent plaintiff to the emergency room
    to obtain an immediate MRI. Plaintiff was admitted into the hospital after the MRI was
    completed, and the following day had emergency surgery on his neck to repair two partially
    severed vertebrae.                                                               ·

11. In October 2015, plaintiff fell down a flight of stairs. In order to determine the extent of
    plaintiff's injuries Dr. Zugec, ordered another MRI of plaintiff's spine.

12. On November 7, 2015, before the appointment for the MRI, plaintiff was arrested and was
    incarcerated pre-trial in the Linn County Jail which is located in Albany, Oregon.

13. On or about January 22, 2016, pursuant to a plea agreement, plaintiff was transferred into the
    custody of the ODOC to serve a prison term and was initially lodged at Coffee Creek
    Correctional Facility ("CCCF") which is located in Wilsonville, Oregon.

14. Plaintiff was told by CCCF medical staff that his medical issues would be addressed at his
    next institution.

15. On or about February 18, 2016 plaintiff was transferred to SRCI.

16. After being transferred to SRCI plaintiff was assigned to GULICK's caseload.


COMPLAINT
                                             Page 2 of 7
           Case 2:19-cv-00559-MK            Document 2       Filed 04/16/19      Page 3 of 7




17. In March, 2016 plaintiff had his first appointment with GULICK. At this appointment
    plaintiff detailed his medical history and current symptoms of neck and back pain. GULICK
    told plaintiff that plaintiff could not have an MRI due to too much metal in plaintiff's neck
    and back. GULICK told plaintiff that a myelogram was an option but that plaintiff's
    symptoms did not warrant that procedure. GULICK further told plaintiff that if plaintiff did
    have a myelogram and the myelogram test result was negative or inclusive that higher ups
    would be upset with plaintiff.

18. On or about March 22, 2016 plaintiff had a subsequent appointment with GULICK during
    which GULICK ordered an x-ray of plaintiff's spine.

19. In the follow up appointment to review the results of the x-ray GULICK told plaintiff that
    although the x-ray showed some pins in plaintiff's vertebrae had sheared off, the sheared pins
    would not cause pain and that although plaintiff had minor arthritis, plaintiff should not be
    experiencing any pain and GULICK saw no reason to order a myelogram.

20. Between April 18, 2016 and June 15, 2016 plaintiff sent over ten kytes to Health Services
    ("HS") at SRCI pleading for diagnqsis of the underlying cause and treatment for plaintiff's
    severe back and neck pain. HS took no action to relieve plaintiff's pain nor did HS order a
    myelogram or any other diagnostic tests to determine the underlying cause(s) of plaintiff's
    pain.

21. On March 9, 2016, plaintiff sent a kyte to Aimee Hughes, Director of Nursing, in which
    plaintiff requested a different doctor. Plaintiff explained that GULICK refused to recognize
    the legitimacy of plaintiff's pain, refused to treat plaintiff's pain, and refused to order
    diagnostic tests to determine the cause of plaintiff's pain. In addition, plaintiff explained that
    GULICK had taken active steps to block plaintiff's access to any pain relief by stopping
    plaintiffs prescription for Gabapentin more than once.

22. On or about June 6, 2016, plaintiff filed a grievance against GULICK. In this grievance
    plaintiff alleged indifference and neglect by GULICK in GULICK's medical treatment of
    plaintiff. Plaintiff asked for another provider. The grievance was denied three times and
    appealed three times.

23 . On or about May 24, 2017, plaintiff filed another grievance against GULICK again for
     indifference and neglect of plaintiff. At a previous appointment with GULICK, plaintiff
     asked for help with pain and was called a fraud and a liar. Plaintiff asked for a new provider.
     The grievance was denied three times and appealed three times.

24. Over the next two years, plaintiff continued to kyte (around 40 kytes) asking HS for help
    with pain, for an MRI or a myelogram. All of plaintiff's requests were denied by HS.

25. In January, 2018, plaintiff wrote a letter to PETERS concerning plaintiff's lack of medical


COMPLAINT
                                              Page 3 of 7
            Case 2:19-cv-00559-MK          Document 2        Filed 04/16/19      Page 4 of 7




   care. PETERS responded on January 31, 2018. PETERS response stated that plaintiff's letter
   was forwarded to Mr. Joe Bugher, identified as Administrator of Health Services to
   review/address plaintiff's "requests."

26. On or about March, 2018, GULICK ordered plaintiff undergo a myelogram. The procedure
    confirmed that plaintiff's double fusion surgery done on his neck in June, 2015 had never
    healed properly and that there were still compressed vertebrae in plaintiffs neck. Plaintiff was
    then scheduled to see a nerve specialist located in Boise, Idaho for a nerve conduction test.
    The nerve specialist told the plaintiff and the two corrections officers present that the plaintiff
    should be in surgery ASAP, and that he could do nothing for plaintiff other than confirm that
    the numbness and tingling in plaintiffs arms and feet was caused by the compressed
    vertebrae in plaintiffs neck.

27. On or around June 21, 2018, plaintiff underwent a double fusion in his neck by Dr. Little. Dr.
    Little explained to plaintiff that due to over two years of non-treatment of plaintiff's injuries
    his nerve damage was irreversible. Dr. Little then informed plaintiff that he was ordering an
    MRI for the plaintiff's back. Plaintiff informed Dr. Little that GULICK had stated that
    plaintiff could not have an MRI due to the existing metal in plaintiff's back. Dr. Little
    told plaintiff that GULICK was incorrect and that the metal in plaintiff's back did not
    preclude him from having an MRI. Plaintiff asked Dr. Little about pain management options
    and was informed by Dr. Little that he only covers post-surgical pain management but that he
    would recommend to GULICK that plaintiff be seen by a pain management specialist.

28. On or about July 5, 2018, after returning to SRCI and staying in the infirmary for a few days,
    plaintiff was assigned the housing "3G01B." While on the way to evening med line,
    plaintiff's back pain was so severe that the officer for med line asked plaintiff if she needed to
    call medical. The following day the plaintiff was readmitted to the infirmary for another
    week due to severe back pain. GULICK again refused to provide treatment for plaintiffs
    chronic back pain.

29. On August 4, 2016 plaintiff sent a sixth and final kyte to Ms. Hughes. She informed plaintiff
    that plaintiff was being accused by GULICK of faking pain and extortion.

30. On or about August 27, 2018, plaintiff filed the third grievance against GULICK for
    indifference and neglect. During a previous appointment, plaintiff was ag"in called a fraud
    and a pill addict when asking GULICK for help with pain. Plaintiff asked for a new provider
    and was denied. The grievance was fully exhausted and in all cases denied by ODOC staff.

31. On or about September 2018, plaintiff underwent an MRI for back pain. At a follow up
    appointment with Dr. Little, the doctor informed plaintiff that the MRI showed that the
    double fusion done at OHSU in 2012 had failed and that multiple pins had sheared off
    causing movement and damage in the lower back. The MRI also showed spinal stenosis in
    the lower back. Dr. Little then informed the plaintiff that he would be scheduled for another


COMPLAINT
                                             Page 4 of 7
           Case 2:19-cv-00559-MK          Document 2       Filed 04/16/19     Page 5 of 7




   back surgery (a laminectomy and a fusion). Dr. Little also explained that because of the
   extensive damage done to plaintiff's lower back, and due to the sheared pins, the surgery
   would take eleven hours, rather than the normal 3 to 4 hours. Dr. Little also explained to
   plaintiff that the recovery time would be around three times longer than normal due to the
   damage already done.

32. On February 19, 2019 plaintiff had surgery on his back, a laminectomy and double vertebrae
    fusion. The surgery was performed at St. Luke's Hospital in Boise, Idaho.

33. On February 24, 2019 plaintiff was discharged from the hospital and returned to SRCI.

34. On February 28, 2019 GULICK without a discussion or evaluation of plaintiff cut plaintiff's
    prescribed pain medication in half (from 20Mg oxycodone QID to lOMg oxycodone QID).

35. On March 4, 2019 plaintiff had an ~ppointment with GULICK. During the appointment
    GULICK restored plaintiff's pain medication to the level it was before it was cut in half on
    February 28, 2019.

36. On March 8, 2019 plaintiff had a follow up appointment with Dr. Little who ordered that
    plaintiff's pain medication regimen _remain unchanged for at least thirty days.

37. On March 11, 2019 GULICK again without discussion with or evaluation of plaintiff, and
    contrary to Dr. Little's orders, began titrating downward plaintiff's prescribed pain medication
    (15Mg oxycodone QID).

38. On March 18, 2018 GULICK further reduced plaintiff's prescribed pain medication to lOMg
    oxycodone QID.

39. On March 20, 2019 GULICK restored plaintiff's pain medication to 20Mg of oxycodone
    QID.

                             Exhaustion ofAdministrative Remedies

40. The plaintiff has exhausted his administrative remedies with respect to all claims and all
    defendants.

41. On April 2, 2019 plaintiff filed a Tort Claim Notice as required by Oregon law.

                                         Claims for Relief

 First Claim for Relief - Violation of Plain ti fr s Eighth Amendment Right to be Free From
                               Cruel and Unusual Punishment
                       Against Defendants Garth Gulick and ODOC


COMPLAINT
                                            Page 5 of 7
           Case 2:19-cv-00559-MK          Document 2        Filed 04/16/19    Page 6 of 7




42. Plaintiff realleges and reincorporates by reference paragraphs 7 through 37.

43. GULICK's repeated decisions to treat plaintiff as a malingerer, to not order appropriate and
    necessary medical tests, and to under-treat plaintiff's severe pain fell below the then
    prevailing duty of care, skill, and diligence used by ordinarily careful physicians in the same
    or similar circumstances in the plaintiff and defendant GULICK's community.

                        Second Claim for Relief - Medical Malpractice
                              Against Defendant Garth Gulick

44. Plaintiff realleges and reincorporates by reference paragraphs 7 through 37.

45. GULICK's repeated decisions to treat plaintiff as a malingerer, to not order appropriate and
    necessary medical tests, and to under-treat plaintiffs severe pain fell below the then
    prevailing duty of care, skill, and diligence used by ordinarily careful physicians in the same
    or similar circumstances in the plaintiff and defendant GULICK's community.

                              Third Claim for Relief - Negligence
                                  Against Defendant ODOC

46. Plaintiff realleges and reincorporates by reference paragraphs 7 through 37.

4 7. ODOC, by way of plaintiff's grievances, knew or should have known that GULICK was
     subjecting plaintiff to care than fell below the community standard for care and caused the
     plaintiff to unnecessarily suffer.

48. ODOC, by way of complaints from both inmates and staff, knew or should have known that
    GULICK was regularly providing inmates with care that fell below the community standard
    and caused those inmate to unnecessarily suffer.

                                         Relief Requested

    WHEREFORE, plaintiff requests that the court grant the following relief:

A. Issue a declaratory judgment stating that:
       1. Plaintiff's right under the Eighth Amendment to the United States Constitution to be
           free from cruel and unusual punishment was violated by the actions and omissions of
           defendants ODOC and GULICK.
B. Issue an injunction ordering defendant ODOC, or their agents to:
       1. Carry out without delay the treatment recommendations of Dr. Little;
       2. Immediately arrange for plaintiff's need for physical therapy or other follow-up
           medical treatment to be evaluated by a medical practitioner with expertise in the
           treatment and restoration and function of severe spinal cord injury; and,


COMPLAINT
                                            Page 6 of 7
               Case 2:19-cv-00559-MK          Document 2     Filed 04/16/19   Page 7 of 7




      3. Assign plaintiff to a doctor other than GULICK.
C. Award nominal damages in the following amounts:
      1. $1.00 jointly and severally against defendants GULICK and ODOC.
D. Award punitive damages in the following amounts:
      1. $3,500,000.00 jointly and severally against defendants GULICK and ODOC.
E. Grant such other relief as it may appear that plaintiff is entitled.

        Dated this 15th day of April, 2019.

Respectfully submitted,
         I'



  t.,
Mr. Shawnee Cal Dye
SID No: 8415580
Snake River Correctional Institution
777 Stanton Blvd
Ontario, OR 97914-8335




COMPLAINT
                                               Page 7 of 7
